Exhibit THE BLACK & DECKER 1 The proper execution of the duties and responsibilities of the executives and other key employees of The Black& Decker Corporation and its subsidiaries is a vital factor in the continued growth and success of the Corporation. Toward this end, it is necessary to attract and retain effective and capable employees to assume positions that contribute materially to the successful operation of the business of the Corporation.It will benefit the Corporation, therefore, to bind the interests of these persons more closely to its own interests by offering them an attractive opportunity to acquire a proprietary interest in the Corporation and thereby provide them with added incentive to remain in its employ and to increase the prosperity, growth, and earnings of the Corporation.This stock option plan will serve these purposes. ARTICLE 1:00 Definitions The following terms wherever used herein shall have the meanings set forth below. 1:01 The term “Board of Directors” shall mean the Board of Directors of the Corporation. 1:02 The term “Cash Appreciation Right” shall mean a right to receive cash pursuant to Article11:00 of the Plan. 1:03 The term “Change in Control” shall have the meaning provided in Section 10:02 of the Plan. 1:04 The term “Code” shall mean the Internal Revenue Code of 1986, as amended, and any regulations promulgated thereunder. 1:05 The term “Committee” shall mean the Compensation Committee of the Board of Directors. 1:06 The term “Common Stock” shall mean the shares of common stock, par value $.50 per share, of the Corporation. 1:07 The term “Corporation” shall mean The Black& Decker Corporation. 1:08 The term “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended. 1:09 The term “Fair Market Value of a share of Common Stock” shall mean the average of the high and low sale price per share of Common Stock as finally reported in the New York Stock Exchange Composite Transactions for the New York Stock Exchange, or if shares of Common Stock are not sold on such date, the average of the high and low sale price per share of Common Stock as finally reported in the New York Stock Exchange Composite Transactions for the New York Stock Exchange for the most recent prior date on which shares of Common Stock were sold. 1:10 The term “Immediate Family Member” shall mean each of (i) the children, step children or grandchildren of the Initial Holder, (ii) the spouse or any parent of the Initial Holder, (iii) any trust solely for the benefit of any such family members, and (iv) any partnership or other entity in which such family members are the only partners or other equity holders. 1:11 The term “Incentive Stock Option” shall mean any Option granted pursuant to the Plan that is designated as an Incentive Stock Option and that satisfies the requirements of Section 422(b) of the Code. 1:12 The term “Initial Holder,” with respect to an Option or Right granted under the Plan, shall mean the executive or other key employee of the Corporation granted the Option or Right. 1:13 The term “Limited Stock Appreciation Right” shall mean a limited tandem stock appreciation right that entitles the holder to receive cash upon a Change in Control pursuant to Article 10:00 of the Plan. 1:14 The term “Nonqualified Stock Option” shall mean any Option granted pursuant to the Plan that is not an Incentive Stock Option. 1:15 The term “Option” or “Stock Option” shall mean a right granted pursuant to the Plan to purchase shares of Common Stock, and shall include the terms Incentive Stock Option and Nonqualified Stock Option. 1:16 The term “Option Agreement” shall mean the written agreement representing Options granted pursuant to the Plan as contemplated by Article6:00 of the Plan. 1:17 The term “Option Holder” shall mean the Initial Holder so long as he or she holds an Option initially granted to the Initial Holder, and thereafter shall mean the beneficiary or the Immediate Family Member to whom the Option has been transferred in accordance with the terms and conditions provided in Section 6:05. 1:18 The term “Plan” shall mean The Black& Decker 1992 Stock Option Plan as approved by the Board of Directors on February 20, 1992, and adopted by the stockholders of the Corporation at the 1992 Annual Meeting of Stockholders, as the same may be amended from time to time. 1:19 The term “Rights” shall include Stock Appreciation Rights, Limited Stock Appreciation Rights and Cash Appreciation Rights. 1:20 The term “Section 162(m) Regulations” shall mean the regulations adopted pursuant to Section 162(m) of the Code. 1:21 The term “Stock Appreciation Right” shall mean a right to receive cash or shares of Common Stock pursuant to Article 8:00 of the Plan. 1:22 The term “Stock Appreciation Right Agreement” shall mean the written agreement representing Stock Appreciation Rights granted pursuant to the Plan as contemplated by Article8:00 of the
